               Case 14-11987-CSS              Doc 907-1        Filed 07/12/19           Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    ) Chapter 11
In re:                                              )
                                                    ) Case No. 14-11987 (CSS)
FCC HOLDINGS, INC., et al.,1                        )
                                                    ) Jointly Administered
                                   Debtors.         )
                                                    ) Objection Deadline: August 5, 2019 at 4:00 p.m. (ET)
                                                    ) Hearing Date: August 12, 2019 at 2:00 p.m. (ET)

        NOTICE OF TENTH OMNIBUS OBJECTION (SUBSTANTIVE) OF THE
     LIQUIDATING TRUSTEE TO CLAIMS PURSUANT TO BANKRUPTCY CODE
       SECTIONS 105 AND 502 AND RULE 3007 OF THE FEDERAL RULES OF
                        BANKRUPTCY PROCEDURE

    PLEASE REVIEW THE EXHIBITS TO THE PROPOSED ORDER TO IDENTIFY IF
                YOUR CLAIM IS SUBJECT TO THIS OBJECTION.


         Clingman & Hanger Management Associates, LLC, the liquidating trustee for the FCC

Holdings, Inc. Liquidation Trust (the “Liquidating Trustee”), by and through its undersigned

counsel, has filed the Tenth Omnibus Objection (Substantive) of the Liquidating Trustee to

Claims Pursuant to Section 502 of the Bankruptcy Code and Rule 3007 of the Federal

Rules of Bankruptcy Procedure (the “Objection”).

                 Responses, if any, to the Objection must be in writing, filed with the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington, Delaware 19801

on or before August 5, 2019 at 4:00 p.m. Prevailing Eastern Time (the “Response Deadline”).

At the same time, you must also serve a copy of the response so as to be received by the

following by no later than the Response Deadline:


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: FCC Holdings, Inc. (6928); Education Training Corporation (1478); High-Tech
         Institute Holdings, Inc. (4629); EduTech Acquisition Corporation (8490); and High-Tech Institute, Inc.
         (3099).
             Case 14-11987-CSS      Doc 907-1       Filed 07/12/19    Page 2 of 2



       Womble Bond Dickinson (US) LLP
       Matthew P. Ward, Esq.
       Ericka F. Johnson, Esq.
       1313 North Market Street, Suite 1200
       Wilmington, DE 19801

             A HEARING ON THE OBJECTION WILL BE HELD ON AUGUST 12, 2019
AT 1:00 P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE
CHRISTOPHER S. SONTCHI, UNITED STATES BANKRUPTCY COURT JUDGE, 824 N.
MARKET STREET, FIFTH FLOOR, WILMINGTON, DE 19801 ONLY IF RESPONSES ARE
FILED AND RECEIVED BY THE RESPONSE DEADLINE.

         IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE,
THE COURT MAY GRANT THE RELIEF DEMANDED BY THE OBJECTION
WITHOUT FURTHER NOTICE OR HEARING.

                                              WOMBLE BOND DICKINSON (US) LLP
Dated: July 12, 2019
       Wilmington, Delaware
                                              /s/ Ericka F. Johnson
                                              Matthew P. Ward (Del. Bar No. 4471)
                                              Ericka F. Johnson (Del. Bar No. 5024)
                                              1313 North Market Street, Suite 1200
                                              Wilmington, DE 19801
                                              Telephone: (302) 252-4320
                                              Facsimile: (302) 252-4330
                                              E-mail: matthew.ward@wbd-us.com
                                              E-mail: ericka.johnson@wbd-us.com

                                              Counsel for the Liquidating Trustee




WBD (US) 46569559v2
